     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1895 Page 1 of 14



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10     MICHAEL J. FULTON,                             Case No.: 18-cv-00889-AJB-WVG
11                                   Plaintiff,
                                                      ORDER:
12     v.
       ULTA BEAUTY; and DOES 1-30,                    (1) GRANTING IN PART AND
13
       Inclusive,                                     DENYING IN PART DEFENDANT’S
14                                                    MOTION FOR SUMMARY
                                  Defendants.         JUDGMENT;
15
16                                                    (2) GRANTING DEFENDANT’S
                                                      APPLICATION TO FILE
17
                                                      CONFIDENTIAL DOCUMENTS IN
18                                                    SUPPORT OF DEFENDANT’S
                                                      MOTION FOR SUMMARY
19
                                                      JUDGMENT UNDER SEAL;
20
                                                      (3) GRANTING PLAINTIFF’S
21
                                                      APPLICATION TO FILE
22                                                    CONFIDENTIAL DOCUMENTS IN
                                                      SUPPORT OF PLAINTIFF’S
23
                                                      OPPOSITION TO DEFENDANT’S
24                                                    MOTION FOR SUMMARY
                                                      JUDGMENT;
25
26                                                    (4) GRANTING DEFENDANT’S
                                                      APPLICATION TO SEAL
27
                                                      CONFIDENTIAL DOCUMENTS IN
28                                                    SUPPORT OF DEFENDANT’S
                                                  1

                                                                          18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1896 Page 2 of 14



1                                                        REPLY IN SUPPORT OF MOTION
                                                         FOR SUMMARY JUDGMENT; AND
2
3                                                        (5) DENYING DEFENDANT’S
                                                         MOTION FOR JUDGMENT ON THE
4
                                                         PLEADINGS
5
6                                                        (Doc. Nos. 35, 37, 44, 61, 72)
7
8           Presently before the Court are Defendant’s motion for summary judgment, (Doc.
9     No. 37), Defendant’s application to file confidential documents in support of Defendant’s
10    motion for summary judgment under seal, (Doc. No. 35), Plaintiff’s application to file
11    confidential documents in support of Plaintiff’s opposition to Defendant’s motion for
12    summary judgment, (Doc. No. 44), Defendant’s application to seal confidential documents
13    in support of Defendant’s reply in support of motion for summary judgment, (Doc. No.
14    61), and Defendant’s motion for judgment on the pleadings, (Doc. No. 72.) As will be
15    explained further below, the Court GRANTS in part and DENIES in part Defendant’s
16    motion for summary judgment, GRANTS Defendant’s application to file confidential
17    documents under seal, GRANTS Plaintiff’s application to file confidential documents
18    under seal, GRANTS Defendant’s application to seal confidential documents, and
19    DENIES Defendant’s motion for judgment on the pleadings as moot. The Court will
20    address each motion in turn.
21    I.    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
22                                         BACKGROUND
23          Defendant Ulta Salon, Cosmetics & Fragrance, Inc. (“Defendant” or “Ulta”) is a
24    nationwide retailer of beauty products and services. (Doc. No. 37-1 at 7.) Ulta hired
25    Michael Fulton (“Plaintiff”) after he applied for a position as a District Manager in Nevada.
26    (Id.) Plaintiff then transferred to a District Manager position in San Diego. (Id.) Plaintiff’s
27    employment was terminated on September 19, 2017 for poor work performance. (Id.)
28          At the outset of Plaintiff’s employment, Plaintiff received training regarding the

                                                     2

                                                                                  18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1897 Page 3 of 14



1     District Manager position, which included Ulta’s procedures and protocols to reduce
2     shrink, Guest Experience Manager (“GEM”), replenishment, loyalty, services, and staffing
3     and scheduling. (Id. at 9.) Ulta alleges that one of the key metrics of Plaintiff’s performance
4     was the shrink rate in his district, which measured the percent of inventory that was lost,
5     stolen, or otherwise missing. (Id.) However, Plaintiff alleges that three most important
6     statistics (from which District Manager bonuses were determined and paid) were (1) actual
7     retail sales compared to budgeted retail sales, (2) actual retail sales of certain specified
8     high-margin items compared to budgeted sales for those items, and (3) actual salon sales
9     compared to budgeted salon sales. (Doc. No. 46 at 9.)
10          Plaintiff’s mid-year review for the period of February 16, 2016 through July 31,
11    2016 stated that his “[p]erformance fully meets standards and expectations.” (Doc. No. 44,
12    Ex. 3.) “[Plaintiff] is progressing as expected toward achieving goals, with results that
13    occasionally exceed expectations in various areas.” (Id.) Plaintiff’s annual review for the
14    period February 1, 2016 through January 31, 2017 stated that same. (Doc. No. 44, Ex. 4.)
15    On April 14, 2017, he was awarded a bonus and stock options. (Doc. No. 46 at 10.)
16          However, his mid-year review also stated that his sales and shrink were his largest
17    areas of improvement. (Doc. No. 37-1 at 10.) Plaintiff agreed, writing in his review that his
18    “biggest opportunity continues to be shrink and impact on this metric.” (Fulton Depo., Ex.
19    6.) Plaintiff’s end of year review rated Plaintiff as only “sometimes meets expectations” in
20    three of the four goals: shrink, services, and GEM. (Id.) Plaintiff finished the 2016 fiscal
21    year in the bottom 30% of district managers, ranking 56 in overall performance as
22    compared to all 80 district managers in Ulta nationwide. (Shaw Decl., Ex. 18.)
23          In February 2017, Plaintiff was transferred to San Diego. In April 2017, all of the 12
24    Ulta districts were assigned to a new regional vice president, Alyssa Shaw. (Doc. No. 46
25    at 10.) On May 23, 2017, Plaintiff alleges that Shaw told him that she thought it would be
26    fine if Ulta had all female management employees in her region. (Id. at 11.) By June 2017,
27    the shrink rates for stores in Plaintiff’s district had increased nearly twofold, and the shrink
28    rate in the Temecula store went from -2.44 in January 2017 to -4.62 in June 2017. (Shaw
                                                     3

                                                                                   18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1898 Page 4 of 14



1     Decl., Ex. 4.)
2           On July 19, 2017, Plaintiff’s San Marcos’ store received an inventory result of
3     3.15%, which was over the stores -2% shrink goal, and a nearly 60% increase over its
4     previous inventory results at the end of 2016. (Shaw Decl., Ex. 6.) On July 26, 2017,
5     Plaintiff’s Hemet store received a 33.75% audit score, meaning the Hemet store satisfied
6     only 33.75% of the evaluated expectations. (Shaw Decl., Ex. 1.) On August 4, 2017, Shaw
7     gave Plaintiff a written warning regarding his poor job performance. (Shaw Decl., Exs. 1,
8     6, 8, 3.) The warning explained that a further decline in operational behaviors, such as
9     shrink, in his district would result in further actions up to and including termination. (Id. at
10    Ex. 6.)
11          However, Plaintiff alleges that as of August 2, 2017, Plaintiff’s district was number
12    one in California in actual retail sales compared to budgeted retail sales and actual prestige
13    retail sales compared to budgeted prestige sales. (Doc. No. 46 at 11.) Plaintiff’s district was
14    number three in California in actual salon sales to budgeted salon sales. (Id.) In May 2017,
15    Shaw presented Plaintiff with two corporate awards for his excellent performance. (Id.)
16    Also in May 2017, Shaw asked Plaintiff to be the California region’s “culture champion,”
17    a position awarded to high-performing district managers. (Id.) On August 30, 2017, one of
18    the stores that Plaintiff supervises earned an Ulta “Official Seal of Awesomeness” award.
19    (Id.) However, on August 18, 2017, Shaw issued a written warning discussion because
20    Plaintiff’s stores had the highest shrink rate in the country. (Shaw Decl., Ex. 1.) Plaintiff
21    assured Shaw that the stores could be fixed in the next 5 days. (Id.)
22          On September 19, 2017, Ulta terminated Plaintiff for poor performance. (Id.)
23    Defendant alleges that at the time of Plaintiff’s termination he was the worst performing
24    district manager in the entire company nationwide. (Id., Ex. 13.) Plaintiff alleges that Shaw
25    made the decision to terminate Plaintiff alone and stated that he was not performing well.
26    (Doc. No. 44, Ex. 9.)
27          On April 4, 2018, Plaintiff filed his complaint in the Superior Court of San Diego.
28    (Doc. No. 1.) On May 8, 2018, Defendant removed the civil action to this Court. (Id.) On
                                                     4

                                                                                   18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1899 Page 5 of 14



1     March 29, 2019, Plaintiff was granted leave to amend his complaint. (Doc. No. 25.)
2     Plaintiff filed his amended complaint on April 8, 2019. (Doc. No. 26.) On April 22, 2019,
3     Defendant filed an answer. (Doc. No. 27.) Thereafter, Defendant filed the instant motion
4     for summary judgment on September 23, 2019. (Doc. No. 37.) On March 15, 2020,
5     Defendant then filed the instant motion for judgment on the pleadings. (Doc. No. 72.) This
6     Order follows.
7                                      LEGAL STANDARD
8           Summary judgment is appropriate under Federal Rule of Civil Procedure 56 if the
9     moving party demonstrates the absence of a genuine issue of material fact and entitlement
10    to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact
11    is material when, under the governing substantive law, it could affect the outcome of the
12    case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a
13    reasonable jury could return a verdict for the nonmoving party. Id.
14          A party seeking summary judgment bears the initial burden of establishing the
15    absence of a genuine issue of material fact. Celotex Corp., 477 U.S. at 323. The moving
16    party can satisfy this burden in two ways: (1) by presenting evidence that negates an
17    essential element of the nonmoving party’s case; or (2) by demonstrating the nonmoving
18    party failed to establish an essential element of the nonmoving party’s case on which the
19    nonmoving party bears the burden of proving at trial. Id. at 322–23. “Disputes over
20    irrelevant or unnecessary facts will not preclude a grant of summary judgment.” T.W. Elec.
21    Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
22          Once the moving party establishes the absence of a genuine issue of material fact,
23    the burden shifts to the nonmoving party to set forth facts showing a genuine issue of a
24    disputed fact remains. Celotex Corp., 477 U.S. at 330. When ruling on a summary
25    judgment motion, a court must view all inferences drawn from the underlying facts in the
26    light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. Ltd. v. Zenith
27    Radio Corp., 475 U.S. 574, 587 (1986).
28    ///
                                                   5

                                                                               18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1900 Page 6 of 14



1                                                 DISCUSSION
2            The Court will address each basis of Defendant’s motion for summary judgment in
3     the following sections. 1
4     A.     Disparate Treatment Claims
5            Defendant argues that Plaintiff cannot establish a prima facie case of discrimination.
6     (Doc. No. 37-1 at 17.) To establish a prima facie case of discrimination, courts analyze a
7     discrimination claim under the McDonnell Douglas burden-shifting framework. Young v.
8     United Parcel Service, Inc., 135 S.Ct. 1338, 1345 (2015). Under the McDonnell Douglas
9     framework, “a plaintiff alleging disparate treatment under Title VII must first establish a
10    prima facie case of discrimination.” Chuang v. Univ. of Cal. Davis, Bd. of Trustees, 225
11    F.3d 1115, 1123 (9th Cir. 2000). In order to establish a prima facie case, plaintiff must
12    show that (1) he belongs to a protected class; (2) he was qualified for the position; (3) he
13    was subject to adverse employment action; and (4) similarly situated individuals outside
14    his protected class were treated more favorably. Id. “The burden of production, but not
15    persuasion, then shifts to the employer to articulate some legitimate, nondiscriminatory
16    reason for the challenged action.” Id. at 1123–24. If the employer meets this burden of
17    production, then plaintiff must show that the articulated reason is pretextual. Id. at 1124.
18           First, Plaintiff argues that summary judgment should be denied on the basis that
19    intent and motive are “not determinable on paper.” Nazir v. United Airlines, Inc., 178 Cal.
20    App. 4th 423, 286 (2009). However, the Nazir court found, “[w]e take no position on this
21    criticism but do observe that many employment cases present issues of intent, and motive,
22
23    1
        Plaintiff requests judicial notice of the following exhibits: (1) Ulta’s 2019 Form 10-k, filed with the
      United States Securities and Exchange Commission; (2) Ulta’s 2016 Form 10-k, filed with the United
24    States Securities and Exchange Commission; and (3) Ulta’s 2015 Form 10-k, filed with the United
25    States Securities and Exchange Commission. (Doc. No. 46-6.) Federal Rule of Evidence 201 states that
      a “court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally
26    known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined
      from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). These documents
27    are filings with the United States Securities and Exchange Commission and are subject to judicial notice.
      See Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n.2 (9th Cir. 2006). Accordingly, the Court GRANTS
28    Plaintiff’s request for judicial notice.
                                                           6

                                                                                            18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1901 Page 7 of 14



1     and hostile working environment, issues not determinable on paper.” Id. at 331.
2     Accordingly, the Nazir court did not hold that summary judgment is precluded simply on
3     the basis that issues of intent and motive are involved. Accordingly, Plaintiff’s argument
4     on this point is unpersuasive.
5            It is not undisputed that Plaintiff is a member of a protected class. Next, Defendant
6     argues that Plaintiff’s claims fail because he cannot establish that he was competently
7     performing his job in a satisfactory manner, and that there are no circumstances suggesting
8     that Plaintiff’s termination was based on discriminatory motive. (Doc. No. 37-1 at 17.)
9     Here, Plaintiff ranked in the bottom thirtieth percentile in overall performance nationwide
10    for the fiscal year of 2016. (Shaw Decl., Ex. 18.) Further, Plaintiff was given a performance
11    review regarding this deficient performance. (Id. at Ex. 1, Ex. 6.) Plaintiff’s performance
12    continued to decline in 2017. (Id. at Ex. 1.) Plaintiff’s stores failed to meet expectations for
13    inventory loss. (Id.) On August 4, 2017, Plaintiff received a warning regarding his poor
14    performance. (Senesi Decl., Ex. 6, Ex. 1.) Plaintiff even admitted that there were “major
15    opportunities” that need to be fixed in his district. (Id. at Ex. 6.) Plaintiff admits that he did
16    not fix the issues to Ulta’s satisfaction. (Id. at Ex. 1, Ex. 6, Ex. 4.) When Plaintiff was
17    terminated on September 19, 2017, he was the worst performing district manager in the
18    entire company. He had the highest rate of inventory loss in the company and was ranked
19    last out of all the district managers nationwide for overall performance for four out of the
20    prior five months. (Id. at Ex. 1, Ex. 2, Ex. 4, Ex. 6.)
21           Plaintiff argues that his performance was excellent. Plaintiff asserts the following
22    evidence to rebut Defendant’s argument that Plaintiff’s performance was poor: that Ulta’s
23    shrink metrics do not track internal versus external shrink, one of the stores in Plaintiff’s
24    district had suffered a large loss of inventory due to a break-in and burglary, Plaintiff’s
25    district had four new stores, Ulta’s shrink contentions are simply false, the older stores in
26    his district had very high historical shrink rates before he took over that district, and one of
27    his stores shortly before his termination earned an Ulta Beauty “Official Seal of
28    Awesomeness” award for reducing shrink. (Doc. No. 46 at 24–25.) However, these facts
                                                      7

                                                                                    18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1902 Page 8 of 14



1     are all solely based on Plaintiff’s declaration to his opposition of this summary judgment.
2           Plaintiff argues that discriminatory motive exists as Defendant openly states that it
3     employs 92 percent females. (Doc. No. 46 at 18, Ex. 10.) Furthermore, Plaintiff argues that
4     statements by his supervisor Alyssa Shaw, prove discriminatory motive. Shaw allegedly
5     told Plaintiff that she thought an all-female management team was fine, and she also asked
6     him what it would take for him to resign. (Id. at 19, Fulton Dec. ¶ 13.) Here, Shaw was the
7     one to ultimately make the decision to terminate Plaintiff. The Ninth Circuit has
8     “repeatedly held that a single discriminatory comment by plaintiff’s supervisor or
9     decisionmaker is sufficient to preclude summary judgment for the employer.” Dominguez-
10    Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1038 (9th Cir. 2005). Accordingly, Plaintiff
11    has established that there are material facts in dispute on motive.
12          Furthermore, Plaintiff has offered evidence that establishes a dispute of material fact
13    for determining whether Plaintiff’s reason for termination was pretextual. Plaintiff alleges
14    that he was given only a few work days to make any necessary improvements prior to his
15    termination. (Doc. No. 46 at 27.) Further, Plaintiff alleges that he was told that shrink was
16    not among the top metrics Ulta Beauty instructed Plaintiff to monitor. While Plaintiff was
17    likely not performing excellent, his reviews did show he was meeting expectations in
18    certain categories. Defendant argues that he was provided adequate time to correct his
19    issues and that he was given warnings. However, these are material factual disputes that
20    must be decided by the trier of fact. Accordingly, the Court DENIES summary judgment
21    on Plaintiff’s disparate treatment claims.
22    B.    Disparate Impact Claims
23          Plaintiff’s disparate impact claim fails because a disparate impact case must be
24    supported by statistical evidence. The Ninth Circuit has “recognized the necessity of
25    statistical evidence in disparate impact cases.” Budnick v. Town of Carefree, 518 F.3d
26    1109, 1118 (9th Cir. 2008) (citing Pottenger v. Potlatch Corp., 329 F.3d 740, 749 (9th Cir.
27    2003)). Furthermore, “[a] plaintiff who fails to allege facts at the pleading stage or produce
28    statistical evidence demonstrating a causal connection cannot make out a prima facie case
                                                    8

                                                                                 18-cv-00889-AJB-WVG
     Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1903 Page 9 of 14



1     of disparate impact.” Texas Dept. of Housing and Cmty. Affairs v. Inclusive Communities
2     Project, Inc., 135 S.Ct. 2507, 2523 (2015). Here, in a concurrently filed Order, the Court
3     has determined that Plaintiff’s expert will be excluded for being unreliable. Accordingly,
4     Plaintiff is unable to establish any evidence of causation, and therefore, cannot establish a
5     prima facie case of disparate impact. Thus, the Court GRANTS Defendant’s motion for
6     summary judgment on Plaintiff’s disparate impact claims.
7     C.    Failure to Prevent Discrimination in Violation of FEHA and Wrongful Termination
8           Each of Plaintiff’s two remaining claims are derivative of his discrimination claims.
9     Because Plaintiff’s disparate treatment claim will survive this summary judgment motion,
10    the argument that Defendant should be rewarded summary judgment on the basis that the
11    disparate treatment claims would be dismissed are moot.
12          Defendant further argues that it took steps to prevent discrimination. Under the
13    FEHA, an employer is required to take “reasonable steps” to prevent discrimination. Cal.
14    Gov’t Code § 1290(k). Reasonable steps an employer may take include: (1) “the
15    establishment and promulgation of antidiscrimination policies”; (2) “the implementation
16    of effective procedures to handle complaints and grievances regarding discrimination”; and
17    (3) “a prompt investigation of the discrimination claim.” California Fair Empl. & Hous.
18    Comm’n v. Gemini Aluminum Corp., 122 Cal. App. 4th 1004, 1024–25 (2004). Here,
19    Defendant received a pre-trial settlement offer. Plaintiff alleges that Defendant never
20    investigated the claim and has not provided evidence to the same. Plaintiff was provided
21    with Ulta’s antidiscrimination policies and procedures that state to report discrimination
22    and it will investigate complaints of discrimination. However, the fact that Plaintiff was
23    provided with these policies does not mean that they were not violated. Accordingly, the
24    Court DENIES summary judgment on Plaintiff’s claim for failure to prevent
25    discrimination in violation of FEHA.
26          Plaintiff’s wrongful termination claim is based on his allegation of disparate
27    treatment. Since the Court has found issues of material fact in regard to his disparate
28    treatment claims, the Court DENIES summary judgment on Plaintiff’s wrongful
                                                    9

                                                                                18-cv-00889-AJB-WVG
 Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1904 Page 10 of 14



1    termination claim.
2    D.    Objections Filed by Plaintiff
3          Plaintiff filed an objection to the evidence submitted by Defendant in support of its
4    motion for summary judgment. (Doc. No. 47.) However, pursuant to the Court’s Civil Case
5    Procedures Section II.A., “[o]bjections relating to the motion should be set forth in the
6    parties opposition or reply. No separate statement of objections will be allowed.”
7    Accordingly, Plaintiff’s objections were not considered by this Court and are hereby
8    ordered to be STRICKEN from the Court’s docket.
9    II.   DEFENDANT’S APPLICATION TO FILE CONFIDENTIAL DOCUMENTS
10         IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
11         UNDER SEAL
12         Defendant requests that the Court seal the following documents: (1) Exhibit 1 to the
13   Declaration of Danielle Lee filed in support of Defendant’s Motion for Summary
14   Judgment; (2) Exhibits 2-18 to the Declaration of Alyssa Shaw filed in support of
15   Defendant’s Motion for Summary Judgment; (3) documents attached as Exhibit 6 and bates
16   numbered Ulta_Fulton00412, 421-422, and 451-455 of the Declaration of Blair Senesi filed
17   in support of Defendant’s Motion for Summary Judgment; (4) documents attached as
18   depositions exhibits to Exhibit 1 of the Declaration of Blair Senesi filed in support of
19   Defendant’s Motion for Summary Judgment; (5) documents attached as deposition exhibits
20   to Exhibit 1 of the Declaration of Blair Senesi filed in support of Defendant’s Motion for
21   Summary Judgment. (Doc. No. 35 at 2–3.)
22         Courts have historically recognized a “general right to inspect and copy public
23   records and documents, including judicial records and documents.” Nixon v. Warner
24   Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978). “Unless a particular court record is one
25   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
26   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Foltz
27   v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). In order to
28   overcome this strong presumption, a party seeking to seal a judicial record must articulate
                                                   10

                                                                                18-cv-00889-AJB-WVG
 Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1905 Page 11 of 14



1    compelling justifications for sealing that outweigh the public policies favoring disclosure.
2    See Kamakana, 447 F.3d at 1178–79. “In turn, the court must ‘conscientiously balance[]
3    the competing interests’ of the public and the party who seeks to keep certain judicial
4    records secret.” Id. at 1179 (citation omitted).
5          Defendant asserts that compelling reasons exist for filing these documents under seal
6    because they contain detailed financial information pertaining to Defendant’s business,
7    including the dollar amounts of the profits and losses of Ulta stores. Defendant also
8    contends that public disclosure of this information would likely provide competitors insight
9    into Defendant’s business operations. See Nixon, 435 U.S. at 589 (“[C]ourts have refused
10   to permit their files to serve as … sources of business information that might harm a
11   litigant’s competitive standing.”) (citations omitted); Leucadia, Inc. v. Applied Extrusion
12   Techs., Inc., 998 F.2d 157, 166 (3d Cir. 1993) (“Documents containing trade secrets or
13   other confidential business information may be protected from disclosure.”); Felix v. Davis
14   Moreno Const., Inc., No. CV F 07-0533 LJO GSA, 2008 WL 3009867, at *1 (E.D. Cal.
15   Aug. 1, 2008) (“Potential injury may result from disclosure of confidential and proprietary
16   business information, in that competitors could use such information ‘to duplicate
17   [plaintiffs’] products, compete for [their] customers, or interfere with [their] business plan
18   and thereby gain a competitive advantage in the marketplace.’”)
19         The Court agrees with Defendant and finds that despite the generally recognized
20   right to inspect records and documents in this country, Defendant has overcome this strong
21   presumption of access by providing compelling reasons to seal. See Nixon, 435 U.S. at 597
22   & n.7; see also Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010)
23   (holding that a “compelling reasons standard applies to most [motions to seal] judicial
24   records.”) (internal quotation marks omitted).
25         Accordingly, balancing the need for the public’s access to information and
26   Defendant’s interest in keeping this information private weighs strongly in favor of sealing.
27   Thus, the Court GRANTS Defendant’s motion to seal. (Doc. No. 35.) The Seal Clerk is
28   ORDERED to file these documents UNDER SEAL.
                                                   11

                                                                                18-cv-00889-AJB-WVG
 Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1906 Page 12 of 14



1    III.   PLAINTIFF’S APPLICATION TO FILE CONFIDENTIAL DOCUMENTS
2           IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT’S
3           MOTION FOR SUMMARY JUDGMENT
4           Plaintiff requests that the Court seal the following documents: (1) Exhibit 5: e-mail
5    dated August 27, 2017 from Michael Fulton to Alyssa Shaw and others at Ulta Beauty; (2)
6    Exhibit 8: Ulta Beauty Official Seal of Awesomeness awarded August 30, 2017 to Michael
7    Fulton and others; (3) Exhibit 9: excerpts from the Deposition of Alyssa Shaw dated
8    September 19, 2018; (4) Exhibit 12: e-mail dated July 10, 2017, from Alyssa Shaw
9    confirming $23,000 of stolen merchandise (at cost) from Ulta Beauty’s Hemet store; and
10   (5) Exhibit 13: shrink report for San Diego North showing total shrink as of May 2017 2.99
11   percent. (Doc. No. 44 at 2.) However, Plaintiff states that filing these documents under seal
12   is unwarranted but provides no support for this contention. (Id.) Plaintiff simply recites
13   Defendant’s arguments that compelling reasons do exist to file these documents under seal.
14   (See generally id.)
15          For the same reasons set forth above, the Court finds that despite the generally
16   recognized right to inspect records and documents in this country, Plaintiff has overcome
17   this strong presumption of access by providing compelling reasons to seal. See Nixon, 435
18   U.S. at 597 & n.7; see also Pintos, 605 F.3d at 677–78 (holding that a “compelling reasons
19   standard applies to most [motions to seal] judicial records.”) (internal quotation marks
20   omitted).
21          Accordingly, balancing the need for the public’s access to information and
22   Defendant’s interest in keeping this information private weighs strongly in favor of sealing.
23   Thus, the Court GRANTS Plaintiff’s motion to seal. (Doc. No. 44.) The Seal Clerk is
24   ORDERED to file these documents UNDER SEAL.
25   ///
26   ///
27   ///
28   ///
                                                  12

                                                                               18-cv-00889-AJB-WVG
 Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1907 Page 13 of 14



1    IV.   DEFENDANT’S APPLICATION TO SEAL CONFIDENTIAL DOCUMENTS
2          IN SUPPORT OF DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR
3          SUMMARY JUDGMENT
4          Defendant requests that the Court seal the following documents: (1) Exhibit A to the
5    Supplemental Declaration of Alyssa Shaw filed in support of Defendant’s Reply in Support
6    of Defendant’s Motion for Summary Judgment; (2) Exhibit B to the Supplemental
7    Declaration of Alyssa Shaw filed in support of Defendant’s Reply in Support of
8    Defendant’s Motion for Summary Judgment; (3) Exhibit C to the Supplemental
9    Declaration of Alyssa Shaw filed in support of Defendant’s Reply in Support of
10   Defendant’s Motion for Summary Judgment; and (4) the redacted portions of the
11   Supplemental Declaration of Alyssa Shaw filed in support of Defendant’s Reply in Support
12   of Defendant’s Motion for Summary Judgment. (Doc. No. 61 at 2–3.)
13         Defendant asserts that compelling reasons exist to file these documents under seal
14   since these documents contain detailed performance and financial information pertaining
15   to Defendant’s business, including the dollar amounts of the profits and losses of Ulta
16   stores in San Diego, and in California, and nationally. (Doc. No. 61 at 4.) Plaintiff asserts
17   that Defendant has not met its burden because it does nothing more than speculate that its
18   business interests might be harmed if the documents are not filed under seal. (Doc. No. 66
19   at 2.) Further, Plaintiff contends that the documents are several years old and could not
20   harm Defendant’s business. (Id. at 3.) The documents do contain Defendant’s retail sales
21   goals, the methods by which Defendant monitors retail sales, stores’ financial and
22   operational successes, customer satisfaction information, and information regarding the
23   performance of specific Ulta stores.
24         Based on the foregoing, the Court finds that despite the generally recognized right
25   to inspect records and documents in this country, Plaintiff has overcome this strong
26   presumption of access by providing compelling reasons to seal. See Nixon, 435 U.S. at 597
27   & n.7; see also Pintos, 605 F.3d at 677–78 (holding that a “compelling reasons standard
28   applies to most [motions to seal] judicial records.”) (internal quotation marks omitted).
                                                  13

                                                                               18-cv-00889-AJB-WVG
 Case 3:18-cv-00889-AJB-WVG Document 85 Filed 08/28/20 PageID.1908 Page 14 of 14



1              Accordingly, balancing the need for the public’s access to information and
2    Defendant’s interest in keeping this information private weighs strongly in favor of sealing.
3    Thus, the Court GRANTS Defendant’s motion to seal. (Doc. No. 61.) The Seal Clerk is
4    ORDERED to file these documents UNDER SEAL.
5    V.    DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
6          Defendant moves for judgment on the pleadings to dismiss Plaintiff’s fourth and
7    sixth causes of action for disparate impact under the California Fair Employment and
8    Housing Act (“FEHA”) (California Government Code § 12940, et seq.) and Title VII of
9    Federal Civil Rights Act of 1964 (Title VII, 42 U.S.C. § 2000e) on the basis that Plaintiff
10   failed to exhaust his administrative remedies with the DFEH and the EEOC.
11         As explained above, the Court is granting Defendant’s motion for summary
12   judgment on the fourth and sixth causes of action for disparate impact. Thus, the Court
13   DENIES Defendant’s motion for judgment on the pleadings as moot.
14                                        CONCLUSION
15         Based on the foregoing, the Court GRANTS in part and DENIES in part
16   Defendant’s motion for summary judgment, GRANTS Defendant’s application to file
17   confidential documents under seal, GRANTS Plaintiff’s application to file confidential
18   documents under seal, GRANTS Defendant’s application to seal confidential documents,
19   and DENIES Defendant’s motion for judgment on the pleadings as moot. The Seal Clerk
20   is hereby ORDERED to file the requested documents UNDER SEAL. Furthermore, the
21   Court ORDERS that Plaintiff’s objections to evidence submitted by Defendant in support
22   of its motion for summary judgment, (Doc. No. 47), be STRICKEN from the Court’s
23   docket.
24   IT IS SO ORDERED.
25   Dated: August 27, 2020
26
27
28
                                                  14

                                                                               18-cv-00889-AJB-WVG
